Name: Commission Regulation (EC) NoÃ 299/2009 of 8Ã April 2009 concerning the classification of certain goods in the Combined Nomenclature
 Type: Regulation
 Subject Matter: technology and technical regulations;  tariff policy;  leather and textile industries;  miscellaneous industries;  electronics and electrical engineering
 Date Published: nan

 9.4.2009 EN Official Journal of the European Union L 95/37 COMMISSION REGULATION (EC) No 299/2009 of 8 April 2009 concerning the classification of certain goods in the Combined Nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific Community provisions, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column 1 of the table set out in the Annex should be classified under the CN code indicated in column 2, by virtue of the reasons set out in column 3 of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column 2 of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 April 2009. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) A set put up for retail sale in a cardboard box consisting of:  various plastic beads and pieces of costume jewellery for threading,  a roll of synthetic thread string,  magnetic cubes,  instructions, and  a drawstring pouch made of fabric. The set is intended for children to make imitation jewellery which can be modified using the magnetic cubes. The pouch can be used to store both the various pieces and the imitation jewellery once it has been put together. 9503 00 70 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 9503 00 and 9503 00 70. The form in which the product is presented and the value of the individual components clearly indicate that the set is to be used as a toy (see also the HS Explanatory Notes to heading 9503, penultimate paragraph). Classification as imitation jewellery under heading 7117 is excluded, as the product once assembled has the appearance and characteristics of a toy. The set is therefore to be classified as other toys, put up in sets or outfits under CN code 9503 00 70.